Order entered December 14, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00467-CR

                JULIO CESAR SOTO-GALVAN, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 354th District Court
                           Hunt County, Texas
                     Trial Court Cause No. 32930CR

                                   ORDER

      We abated this appeal for the trial court to appoint new counsel for

appellant. The trial court has appointed counsel, and counsel for appellant has

filed appellant’s brief. We REINSTATE this appeal.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE